UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-1405


ROSALINE KORNYA NYALLAY; VANDI NYALLAY,

                Petitioners,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   September 3, 2013           Decided:   September 10, 2013


Before MOTZ, KING, and KEENAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Japheth N. Matemu, MATEMU LAW OFFICE P.C., Raleigh, North
Carolina, for Petitioners.  Stuart F. Delery, Acting Assistant
Attorney General, David V. Bernal, Assistant Director, Anthony
C. Payne, Senior Litigation Counsel, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Vandi Nyallay (“Nyallay”) and Rosaline Kornya Nyallay

(“Rosaline”), natives and citizens of Sierra Leone, petition for

review of an order of the Board of Immigration Appeals (“Board”)

dismissing    their    appeal          from   the     immigration       judge’s       order

finding that they were inadmissible at the time of entry or

adjustment of status and that they were present in the United

States in violation of the law.                    See 8 U.S.C. § 1227(a)(1)(A),

(B) (2006).    We deny the petition for review.

            We conclude that there is no merit to the Petitioners’

contention that the immigration judge was without authority to

find them inadmissible without first revoking their status that

permitted them to stay in the country.                         See, e.g., Asika v.

Ashcroft, 362 F.3d 264, 269 (2004).

            Insofar    as        the    Petitioners         challenge       some    of   the

evidence used by the immigration judge to find that they were

inadmissible, we have thoroughly reviewed the record, including

the   transcript      of     the       merits       hearing    and    the      supporting

evidence, and conclude that the record evidence does not compel

a ruling contrary to any of the administrative findings of fact,

see   8    U.S.C.   § 1252(b)(4)(B)               (2006),     and    that     substantial

evidence    supports       the    Board’s         decision.     See     INS    v.    Elias–

Zacarias, 502 U.S. 478, 481 (1992).



                                              2
           Accordingly,    we    deny       the   petition     for     review.      We

dispense   with     oral   argument     because         the    facts     and     legal

contentions   are   adequately    presented        in    the   materials       before

this court and argument would not aid the decisional process.



                                                                 PETITION DENIED




                                        3